Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 19 August 1789
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Paris Aug. 19. 1789

I am to acknolege the receipt of your favor of Aug. 13. covering bills of exchange for one hundred and ten thousand two hundred and eighty one livres four sols, and making with those received in your letter of the 10th two hundred and eighty thousand livres. These I have immediately put into the hands of Messieurs Grand & co. for negociation, and to answer the demands to which they are destined. I will immediately give notice to our government of the paiment of these sums, as well as of the completion of the whole of the last loan, and your ideas on the practicability of any other they might be disposed to set on foot. I am Gentlemen with great esteem Your most obedt & most humble servt,

Th: Jefferson

